Per Curiam.

Respondent complains that the Board of Commissioners on Grievances and Discipline was prejudiced against him by reason of the fact that the board was aware of the former reprimand administered to him by this court. A thorough search of the record discloses that there is no foundation whatsoever for such a contention. On the other hand, the record does disclose that in the single instance where there was a conflict of testimony— Charge No. 2 — the board dismissed the complaint.
The objections to the recommendation of the board are overruled, the conclusions and recommendation of the Board of Commissioners on Grievances and Discipline are approved, and it is the judgment of this court that the respondent be, and he hereby is, suspended from the practice of law for an indefinite period.

Judgment accordingly.

Taft, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.